                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10

                                  11     ANTWION R. JONES,                                   Case No. 19-cv-01602-TSH
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                             ORDER OF SERVICE
                                  13              v.

                                  14     P. LAM, et al.,
                                  15                    Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18          Antwion Jones, an inmate at Correctional Training Facility – Central (“CTF”) in Soledad,

                                  19   California, has filed this pro se civil rights action pursuant to 42 U.S.C. § 1983, alleging that

                                  20   Defendants were deliberately indifferent to his serious medical needs. Jones has been granted

                                  21   leave to proceed in forma pauperis in a separate order. His complaint (ECF No. 1) is now before

                                  22   the Court for review under 28 U.S.C. § 1915A.

                                  23                                              DISCUSSION

                                  24   A.     Standard of Review

                                  25          A federal court must engage in a preliminary screening of any case in which a prisoner

                                  26   seeks redress from a governmental entity, or from an officer or an employee of a governmental

                                  27   entity. 28 U.S.C. § 1915A(a). In its review, the Court must identify any cognizable claims, and

                                  28   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief may be
                                   1   granted, or seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C.

                                   2   § 1915A(b) (1), (2). Pro se pleadings must be liberally construed. Balistreri v. Pacifica Police

                                   3   Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

                                   4           Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   5   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not

                                   6   necessary; the statement need only ‘give the defendant fair notice of what the . . . . claim is and the

                                   7   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   8   “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more

                                   9   than labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                  10   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                  11   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  12   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570.
Northern District of California
 United States District Court




                                  13           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two elements: (1) that a

                                  14   right secured by the Constitution or laws of the United States was violated; and (2) that the

                                  15   violation was committed by a person acting under the color of state law. West v. Atkins, 487 U.S.

                                  16   42, 48 (1988).

                                  17   B.      Complaint

                                  18           The complaint makes the following allegations. On September 19, 2017, Plaintiff had

                                  19   surgery on the middle finger of his left hand. Approximately a week later, Jones’s finger became

                                  20   infected. Jones’s surgeon, outside doctor T. Zewert was informed, but Dr. Zewert assured Jones

                                  21   that there was no infection. On October 12, 2017, Jones was seen by Dr. Zewert for a “pin

                                  22   removal,” at which time Jones discovered that his finger was infected. In order to eliminate the

                                  23   infection, part of Jones’s finger was surgically removed. Following the surgery, Dr. Zewert

                                  24   assured Jones that he would send a note to Jones’s primary care physician, CTF doctor P. Lam,

                                  25   recommending physical therapy so that Jones could regain range of motion in his finger. In

                                  26   Jones’s subsequent follow-up medical visits with Dr. Lam, Dr. Lam repeatedly denied Jones’s

                                  27   requests for physical therapy, citing cost-effectiveness, even though Jones was unable to perform

                                  28   daily activities. Dkt. No. 1 (“Compl.”) at 9–10. CTF doctor Posson also denied Jones’s post-
                                                                                           2
                                   1   surgery requests for physical therapy. Compl. at 9. The failure to provide Jones with physical

                                   2   therapy resulted in Jones losing feeling and mobility in his finger. Compl. at 10.

                                   3   C.     Legal Claim

                                   4          Liberally construed, Jones’s allegation that Defendants Zewert, Lam, and Posson

                                   5   deliberately refused to provide the appropriate medical treatment for his finger states a cognizable

                                   6   Eighth Amendment claim. Deliberate indifference to a prisoner’s serious medical needs violates

                                   7   the Eighth Amendment’s proscription against cruel and unusual punishment. See Estelle v.

                                   8   Gamble, 429 U.S. 97, 104 (1976). A determination of “deliberate indifference” involves an

                                   9   examination of two elements: the seriousness of the prisoner’s medical need and the nature of the

                                  10   defendant’s response to that need. See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992),

                                  11   overruled in part on other grounds by WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136

                                  12   (9th Cir. 1997) (en banc). A “serious” medical need exists if the failure to treat a prisoner’s
Northern District of California
 United States District Court




                                  13   condition could result in further significant injury or the “unnecessary and wanton infliction of

                                  14   pain.” Id. (citing Estelle, 429 U.S. at 104). A prison official is deliberately indifferent if he knows

                                  15   that a prisoner faces a substantial risk of serious harm and disregards that risk by failing to take

                                  16   reasonable steps to abate it. Farmer v. Brennan, 511 U.S. 825, 837 (1994).

                                  17                                              CONCLUSION

                                  18          1.      The complaint’s allegation that Dr. P. Lam, Dr. S. Posson, and Dr. T. Zewert were

                                  19   deliberately indifferent to Jones’s serious medical need and thereby caused him further injury

                                  20   states a cognizable Eighth Amendment claim.

                                  21          2.      The Clerk shall issue summons and the United States Marshal shall serve, without

                                  22   prepayment of fees, a copy of the complaint with all attachments thereto, and a copy of this order

                                  23   upon defendants Dr. P. Lam and Dr. S. Posson at Correctional Training Facility – Central, at

                                  24   Soledad Prison Road, Soledad CA, and upon defendant Dr. T. Zewert at 337 El Dorado Street,

                                  25   #A1, Monterey CA 93940.

                                  26          A courtesy copy of the complaint with attachments and this order shall also be mailed to

                                  27   the California Attorney General’s Office.

                                  28          3.      In order to expedite the resolution of this case, the Court orders as follows:

                                                                                          3
                                   1                 a.       No later than 91 days from the date this Order is filed, Defendants must file

                                   2   and serve a motion for summary judgment or other dispositive motion, or a motion to stay as

                                   3   indicated above. If Defendants are of the opinion that this case cannot be resolved by summary

                                   4   judgment, Defendants must so inform the Court prior to the date the motion is due. A motion for

                                   5   summary judgment also must be accompanied by a Rand notice so that Plaintiff will have fair,
                                       timely, and adequate notice of what is required of him in order to oppose the motion. Woods v.
                                   6
                                       Carey, 684 F.3d 934, 939 (9th Cir. 2012) (notice requirement set out in Rand v. Rowland, 154
                                   7
                                       F.3d 952 (9th Cir. 1998), must be served concurrently with motion for summary judgment). A
                                   8
                                       motion to dismiss for failure to exhaust available administrative remedies similarly must be
                                   9
                                       accompanied by a Wyatt notice. Stratton v. Buck, 697 F.3d 1004, 1008 (9th Cir. 2012).
                                  10
                                                      b.      Plaintiff’s opposition to the summary judgment or other dispositive motion
                                  11
                                       must be filed with the Court and served upon Defendants no later than 28 days from the date the
                                  12
Northern District of California




                                       motion is filed. Plaintiff must bear in mind the notice and warning regarding summary judgment
 United States District Court




                                  13
                                       provided later in this order as he prepares his opposition to any motion for summary judgment.
                                  14
                                       Plaintiff also must bear in mind the notice and warning regarding motions to dismiss for non-
                                  15
                                       exhaustion provided later in this order as he prepares his opposition to any motion to dismiss.
                                  16
                                                      c.      Defendants shall file a reply brief no later than 14 days after the date the
                                  17   opposition is filed. The motion shall be deemed submitted as of the date the reply brief is due. No
                                  18   hearing will be held on the motion.
                                  19          4.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the
                                  20   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must
                                  21   do in order to oppose a motion for summary judgment. Generally, summary judgment must be
                                  22   granted when there is no genuine issue of material fact – that is, if there is no real dispute about
                                  23   any fact that would affect the result of your case, the party who asked for summary judgment is

                                  24   entitled to judgment as a matter of law, which will end your case. When a party you are suing

                                  25   makes a motion for summary judgment that is properly supported by declarations (or other sworn

                                  26   testimony), you cannot simply rely on what your complaint says. Instead, you must set out

                                  27   specific facts in declarations, depositions, answers to interrogatories, or authenticated documents,

                                  28   as provided in Rule 56(c), that contradict the facts shown in the defendants’ declarations and

                                                                                          4
                                   1   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                   2   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                   3   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand v.

                                   4   Rowland, 154 F.3d 952, 962–63 (9th Cir. 1998) (en banc) (App. A).

                                   5          Plaintiff also is advised that a motion to dismiss for failure to exhaust available
                                       administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without
                                   6
                                       prejudice. You must “develop a record” and present it in your opposition in order to dispute any
                                   7
                                       “factual record” presented by defendants in their motion to dismiss. Wyatt v. Terhune, 315 F.3d
                                   8
                                       1108, 1120 n.14 (9th Cir. 2003).
                                   9
                                              (The Rand and Wyatt notices above do not excuse Defendants’ obligation to serve said
                                  10
                                       notices again concurrently with motions to dismiss for failure to exhaust available administrative
                                  11
                                       remedies and motions for summary judgment. Woods, 684 F.3d at 939).
                                  12
Northern District of California




                                              5.      All communications by Plaintiff with the Court must be served on Defendants’
 United States District Court




                                  13
                                       counsel by mailing a true copy of the document to Defendants’ counsel. The Court may disregard
                                  14
                                       any document which a party files but fails to send a copy of to his opponent. Until a defendant’s
                                  15
                                       counsel has been designated, Plaintiff may mail a true copy of the document directly to
                                  16
                                       defendants, but once a defendant is represented by counsel, all documents must be mailed to
                                  17   counsel rather than directly to that defendant.
                                  18          6.      Discovery may be taken in accordance with the Federal Rules of Civil Procedure.
                                  19   No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local Rule 16 is required
                                  20   before the parties may conduct discovery.
                                  21          7.      Plaintiff is responsible for prosecuting this case. Plaintiff must promptly keep the
                                  22   Court informed of any change of address and must comply with the Court’s orders in a timely
                                  23   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  24   to Federal Rule of Civil Procedure 41(b). Plaintiff must file a notice of change of address in every

                                  25   pending case every time he is moved to a new facility.

                                  26          8.      Any motion for an extension of time must be filed no later than the deadline sought

                                  27   to be extended and must be accompanied by a showing of good cause.

                                  28
                                                                                         5
                                   1          9.     Plaintiff is cautioned that he must include the case name and case number for this

                                   2   case on any document he submits to the Court for consideration in this case.

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: May 1, 2019

                                   6
                                                                                                  THOMAS S. HIXSON
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       6
